The decedent’s widow appeals from a decree of the Surrogate’s Court of Kings County adjudging that she is not entitled to any distributive share in the estate, adjudging that a certain postnuptial agreement executed by her and said decedent is valid, and decreeing that letters of administration issue to the respondents; and also from an order denying her motion to vacate the decree and to grant a new trial on the ground of newly discovered evidence. Decree and order unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. No opinion. Present — Close, P. J., Carswell, Johnston, Lewis and Aldrich, JJ. [See post, p. 881.]